DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,400,399. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they contain essentially the same claimed subject matter from a structural and functional standpoint, as would have been obvious to a skilled artisan attempting to re-create the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 11 and 12 recite the phrase “each arm is spaced apart from and discontinuous relative to another arm that is immediately adjacent to another drainage hole formed on the upper side of the support layer”.  The term ‘discontinuous’ renders the claims indefinite because it is unclear as to what exactly is ‘discontinuous’ about the spacing (e.g. are they not touching or contiguous, are there additional features in between providing an alternating pattern, are they not fluidly connected, a combination thereof, or something else entirely).  This information would be critical to a skilled artisan attempting to accurately re-create the invention.
Claim 12 is similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (WO 2017/211187) in view of Sawyer et al. (US 2017/0225524).
Regarding claims 1 and 18, Zhu discloses a support layer [1] for supporting an artificial turf assembly [Abstract], said support layer comprising an upper side and a lower side [Figures 1 & 2], wherein the lower side of the support layer is configured for placement on a base surface and the upper side is configured to support the artificial turf assembly thereon [obvious, Abstract], the support layer comprising a plurality of through drainage holes [15] extending from the upper side to the lower side for allowing liquid to flow via the plurality of drainage holes from the upper side to the lower side, and also comprising a plurality of channels [14] at the lower side for allowing liquid to flow through the channels along the lower side, wherein each of said plurality of drainage holes debouches into one of the plurality of channels [Abstract].
Zhu fails to disclose the pad being constructed from foam and the respective density thereof.
Sawyer teaches a pad [30] for an artificial turf system that is constructed from foam [Paragraph 22].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the pad of Zhu by constructing it from foam as described by Sawyer to provide a water impervious layer such that the water can be controlled via the drainage features built into the pad, and to enable the pad to compress and provide a cushioning buffer to athletes competing on the finished surface thereby preventing excessive toll on the body and joints and potential injury. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Regarding claim 5, Zhu further discloses a plurality of individual elevated portions [11] at the
upper side of the support layer.
	Regarding claims 13-16, although the Zhu-Sawyer combination is silent as to the specific ranges of these claimed values, it would have been obvious to one of ordinary skill in the art
to modify the pad to have a maximum thickness of the support layer ranges from 20 to 65 mm, and a depth of the plurality of channels ranges from 25 to 75 percent of a total thickness of the support
layer, depending on a number of design factors including the material properties (e.g. weight/density) of the other components in the turf assembly, the how much water is required to be
controlled as well as the specific application for the turf. Furthermore, it has been held that
discovering the optimum or workable ranges requires only routine skill in the art. In re Aller, 105
USPQ 233.
	Regarding claim 17, Zhu further discloses connecting elements [Figures 1& 2] at a
circumferential edge thereof for connecting the support layer to further support layers such that
the support layers are flush with respect to each other.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Zhu-Sawyer combination as applied to claims 1, 5 and 13-18 above, and further in view of Vachon (US 2013/0102403).
The Zhu-Sawyer combination fails to disclose the channels having cross-channels and the subsequent details thereof.
Vachon teaches a pad for an artificial turf system comprising a plurality of parallel channels [8] having cross channels [9] offset by a 45 degree angle from the parallel channels [Paragraph 61], and the cross channels having a smaller cross sectional area than the parallel channels [Figure 4].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the channel system on the pad of the Zhu-Sawyer combination by substituting the channel system on the pad of Vachon to improve the evacuation of water away from the playing surface [Paragraph 8].

Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Zhu-Sawyer combination as applied to claims 1, 5 and 13-18 above, and further in view of Stroppiana (US 8221856).
Regarding claims 6-11, the Zhu-Sawyer combination fails to disclose the elevated portions being in the shape of a dome such that arms are formed therebetween, and the arms having a widened entrance portion on the upper side of the support layer that funnels water to the drainage holes.
Stroppiana teaches a pad for an artificial turf system comprising elevated portions [21] being in the shape of a dome [Figures 1-3] cross-shaped arms with a widened entrance portion on the upper side of the support layer [Figure 3] that funnels water to the drainage holes, with each arm thereof that is sloped [curved portion at base; Figure 2].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the elevated portions of the Zhu-Sawyer combination by “dome-ing” the elevated portions and sloping the channels to better facilitate water entering the holes, and subsequently out from under the field.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619